Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered May 8, 1989, convicting him of sexual abuse in the first degree (12 counts) and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is modified, on the law, by vacating the conviction of sexual abuse in the first degree under the eleventh and twelfth counts of the indictment, by vacating the sentence imposed thereon and dismissing those counts of the indictment; as so modified, the judgment is affirmed.
The defendant’s pretrial motion to dismiss should have been granted with respect to the eleventh and twelfth counts of the indictment. Those two counts "span periods of time extending for 10 * * * months [a] period * * * so excessive on [its] face that [it is] unreasonable” (People v Keindl, 68 NY2d 410, 419; see also, People v Beauchamp, 74 NY2d 639; People v Morris, 61 NY2d 290). We have examined the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Bracken, Sullivan and Balletta, JJ., concur.